     Case 2:20-cv-03747-DSF-KS Document 12 Filed 08/12/20 Page 1 of 3 Page ID #:45




 1   Youssef H. Hammoud (SBN: 321934)
     L. Tegan Rodkey (SBN: 275830)
 2   PRICE LAW GROUP, APC
 3   6345 Balboa Blvd., Suite 247
     Encino, CA 91316
 4
     T: (818) 600-5596
 5   F: (818) 600-5496
 6   E : youssef@pricelawgroup.com
     E : tegan@pricelawgroup.com
 7   Attorneys for Plaintiff,
 8   Tisha Jamison
 9
10                      UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
13   TISHA JAMISON,                             Case No.: 2:20-cv-03747-DSF-KS
14
                  Plaintiff,                    NOTICE OF SETTLEMENT
15                                              AS TO FIRST PREMIER BANK
16         v.
17
18   FIRST PREMIER BANK,
19
                 Defendant.
20
21
22
23
24         NOTICE IS HEREBY GIVEN that Plaintiff Tisha Jamison and Defendant
25   First Premier Bank (“First Premier”) have settled all claims between them in this
26
     matter. The parties are in the process of completing the final settlement documents
27
28   and expect to file a Stipulation for Dismissal with Prejudice as to First Premier
                                              -1-
     Case 2:20-cv-03747-DSF-KS Document 12 Filed 08/12/20 Page 2 of 3 Page ID #:46




 1   within the next forty-five (45) days. Plaintiff requests that the Court vacate all
 2   pending deadlines and hearings in this matter as to First Premier. Plaintiff also
 3
     requests that the Court retain jurisdiction for any matters related to completing
 4
 5   and/or enforcing the settlement.
 6
 7         Respectfully submitted this 12th day of August, 2020.
 8
                                           PRICE LAW GROUP, APC
 9
10                                         By: /s/ Youssef H. Hammoud
11                                         Youssef H. Hammoud (SBN: 321934)
                                           Price Law Group, APC
12                                         6345 Balboa Blvd., Suite 247
13                                         Encino, CA 91316
                                           T: (818) 600-5596
14
                                           F: (818) 600-5496
15                                         E: youssef@pricelawgroup.com
16                                         Attorneys for Plaintiff,
                                           Tisha Jamison
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-
     Case 2:20-cv-03747-DSF-KS Document 12 Filed 08/12/20 Page 3 of 3 Page ID #:47




 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that on August 12, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the ECF system, which will send notice of such
 4
 5   filing to all attorneys of record in this matter. Since none of the attorneys of record
 6
     are non-ECF participants, hard copies of the foregoing have not been provided via
 7
 8   personal delivery or by postal mail.
 9
                                                           PRICE LAW GROUP, APC
10
11
                                                           /s/ Tyla Flores-Gray

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
